Citation Nr: 1417011	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2011 and a statement of the case (SOC) was issued in August 2011.  In October 2011 the appellant perfected an appeal in this matter.  The appellant is advancing her claim as a widow; she claims her late husband had active duty service to render her eligible for VA death pension benefits.  The RO has denied on the basis that official documentation only shows service with the Army National Guard from November 1978 to May 1984 and from May 1984 to February 1987.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Preliminary review of the claims file shows that the appellant has now submitted a March 2012 letter to the appellant's daughter (who is an authorized third party to receive information on appellant's behalf) which reflects that the appellant's late husband served in the U.S. Marine Corps from January 25, 1945 to January 24, 1949.  In an April 2012 letter to the appellant, the RO acknowledged receipt of the March 2012 letter (submitted by the appellant), noting that "National Personnel Records Center was not an original and it has been retained by our office."  It appears the RO has not reviewed and considered the evidence found in the March 2012 letter as no supplemental statement of the case (SSOC) has been issued.  Because this evidence is relevant the RO must consider it further and prepare an SSOC.  

The Board also notes that the record includes some references and documentation pertaining to an individual with the same first name and surname as the appellant's late husband.  Under the circumstances, action to clarify and verify the dates and nature of all service by the appellant's late husband is necessary. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should furnish a copy of the March 22, 2012, to the National Personnel Records Center and request verification of the letter and copies of the service records upon which the January 1945 to January 1949 service with the United States Marine Corp was determined.  

2.  The RO should then readjudicate the appellant's claim for death pension with aid and attendance and issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should only be returned to the Board if the benefits sought are not awarded.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



